DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to describe how and why a base station is distributed in two locations including a radio remote system and a radio center system. A base station covers communication in that area where it is situated, so it is unclear how and why different  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear what the relationship is among “a device”, “a first RRS”, “a first RCS”, and “a base station”. It is recited in the claim that “a base station comprises the first RCS and the first RRS”. It is not clear how “a base station” (a single entity in one location, traditionally) comprises a remote system and a center system (suggesting a geographic distribution). It is also not clear what the relationship of “a device” is with the base station and the RRS and the RCS - both physical and logical relationship. Further, at lines 2-10, the “obtaining” function lists a plurality of functions in a tangled manner, and therefore, it is not clear how each of the functions are related amongst themselves. Further, at lines 4-5, it is not clear what is meant by the phrase “the selected split manner splits functions of the base station into a first function group and a second function group”. The verb “splits” is used as if the noun a computing resource of a function comprised in the second function group is not greater than an available computing resource” – is the underlined phrase implying a “required” computing resource that is needed to perform the functions successfully, or a “specified” computing resource, or something else? At lines 7-9, it is not clear what is meant by “a transmission resource of data transmission between the first function group and the second function group is not greater than the available transmission resource” – is the underlined phrase implying a “required” transmission resource that is needed for a successful transmission, or a “specified” transmission resource, or something else? At line 9, it is not clear whether the phrase “and the available computing resource is in the first RRS” means that it is determined that the available computing resource is in the first RRS, or something else? “At lines 9-10, it is not clear how the function “allocated” is tied to the rest of the limitation – is the allocation a consequence of ‘obtaining a selected split manner’? Further, is the allocation performed by the device, by the base station, by the RRS, or by the RCS? At lines 11-14, it is not clear by what the deploying functions are performed. 
Regarding claim 7 and claim 13, the same questions raised above also apply to these claims as same or similar expressions are used in these claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Novlan et al. PG Pub., the Oak et al. PG Pub., the Fertonani et al. PG Pub., the Sun et al. PG Pub., and the Nagasaka et al. PG Pub., are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-








/MIN JUNG/Primary Examiner, Art Unit 2472